 In the Matter of THoi IPSON PRODUCTS, INC.,andINTERNATIONALUNION, UNITED AUTOMOBILEWORKERS OF AMERICA, AFFILIATEDWITH THE CIOCase No. B-2834.-Decided September 10, 1941Jurisdiction:metal products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.A contract executed between the Company and a rival union followingthe union's certification by a State Labor Board does not constitute abar to an Investigation and Certification of Representatives where thepay-roll check conducted by the State Labor Board, who had no powerto certify a collective bargaining representative, did not establish thatthe union represented a majority of the employeesin anappropriate unitand where the Company had knowledge of the petitioner's claim andpetition to the Board prior to its execution.UnitAppropriate for Collective Bargaining:hourly rate and production em-ployees, excluding supervisory employees, foremen, assistant foremen, watch-men, and office and confidential employees ; agreement as to.Stanley ct Smoyer,byMr. Harry E. Smoyer,of Cleveland, Ohio,for the Company.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit, Mich., forthe C. I. O.Mr. Lewis F. Brady,of Detroit, Mich., for the Society.Mr., Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 15, 1941, International Union, United AutomobileWorkers of America, affiliated with the CIO, herein called theC. I. O., filed with the Regional Director for the Seventh Region(Detroit,Michigan) a petition alleging that a question affectingcommerce had arisen concerning the representation of employeesof Thompson Products, Inc., Detroit, Michigan, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-35 N. L. R. B , No. 65.323451270-42-vol. 35-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsAct, 49 Stat. 449, herein called the Act.On July 8, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 24, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the C. I. 0.,and upon the Society of Tool and Die Craftsmen of America, hereincalled the Society, a labor organization claiming to represent em-ployees directly affected by the investigation?Pursuant to notice,a hearing was held on July 31 and August 1, 1941, at Detroit,Michigan, beforeWoodrow J. Sandler, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Company, the C. I. 0.,and the Society were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine-and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing theTrial Examiner made various rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On August 14 and16, 1941, respectively, the Company and the C. I. O. filed briefs whichthe Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThompson Products, Inc., is an Ohio corporation with its prin-cipal office and place of business at Cleveland, Ohio.At the Detroitplant, with which this proceeding is concerned, the Company manu-factures, sells, and distributes tie rods, drag links, brakerods, gear-shift rods, miscellaneous rods, starting cranks, propeller shafts, andvarious parts used in the automobile, truck, tractor, aircraft, andmarine engine industries, and sells and distributes valves, valve-seatinserts, pistons, pins, bolts, and bushings. In 1939 and 1940, theCompany purchased materials valued at approximately $1,600,000for use in the Detroit plant, 20 per cent of which was purchasedfrom sources outside the State of Michigan.During the same period,the value of the finished products manufactured in the Detroit1 The Society was erroneously designated as "Society of Tool & Die Craftsmen, Incin the petition. THOMPSON PRODUCTS,INC.325plant was approximately$3,690,000, 22 per cent ofwhichwas soldoutside the State of Michigan.The Companyadmits that it isengaged in commercewithin themeaning ofthe Act.H. THE ORGANIZATIONS INVOLVEDInternationalUnion,United AutomobileWorkers ofAmerica,isa labor organization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.The Society of Tool and Die Craftsmen of America is a labororganization,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company seeks to dismiss the C.I.O.'s petition on the groundthat the Societyrepresents a majority of its employees,and thatthe C. I. 0., as a minority group,is attempting to disrupt a contractrecently negotiated between the Company and the Society,which hasnot yet expired.The Society also contends that the petition shouldbe dismissed on the ground that the Michigan State Labor MediationBoard(herein called the Michigan Board)has found that the Societyrepresented a majority of the Company's employees in an appropriateunit.The C.I.0. contends that the Society and the Company hadknowledge of the C. I. O's claim to represent a majority of theCompany's employees before the contract was executed,that the find-ing bythe Michigan Board was improper and beyond its jurisdiction,and that the, contract'therefore is not a bar to this proceeding.In January 1941,the C. I. 0., claiming to represent a majority'ofthe Company's employees,asked the Company to confer with it as thecollective bargaining representative.The Company replied that ithad a collective bargaining contract with another organization, AutoParts Workers, Inc., and stated that questions of majority representa-tion should be settled by the Board. In February 1941;the Societycommenced to organize the employees of the Company,and on March27, 1941, the Society and the Company held a conference, duringwhich the Society suggested that the question of majority representa-tion be submitted to the Michigan Board. The Company agreedupon condition that the Michigan Board had authority to determinethe question of representation.On March 28,the C. I. 0. again re-quested the Company to bargain with it as the representative of theCompany's employees and a meeting was arranged for April 3, 1941.At this meeting the Company requested the C. I. 0. to furnish proofthat it represented a majority and suggested that the question ofmajority representation be submitted to the Michigan Board. ' TheC. I. 0. refused on the ground that the Michigan Board had no 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthority to certify a bargaining representative.Witnesses for theCompany testified that at the meeting, the C. I. O.'s representativeswere advised that the Society had previously requested recognitionand had offered to submit its membership cards for a pay-roll checkto be conducted by the Michigan Board. The C. I. O.'s witnessesdenied that it had been so advised.On April- 8 and 9, 1941, the Michigan Board conducted a pay-rollcheck and found that the Society presented valid cards of 377 em-ployees out of a total of 722 employees on the Company's pay roll,.and thereupon notified the Company and the Society, but not theC. I. O., that the Society represented a majority of the Company'semployees.The C. I. O. was not notified that the pay-roll check was to beheld,' and first learned of it on April 15 or 16, when a handbill wasdistributed by the Society which stated that the Society was thebargaining agent of the Company's employees by virtue of the find-ings of the Michigan Board.On April 15, the C. I. O. filed itspetition with the Board and on April 16, protested both to the Michi-gan Board and to the Company, and advised them that it would notrecognize any contract that was entered into pursuant to the Michi-gan Board's findings.On April 18, a Field Examiner for the Boardwrote to the Company concerning the C. I. O.'s claim to representamajority of the Company's employees.The Company and theSociety nevertheless continued bargaining negotiations, and on April28,8 the Company advised the Field Examiner that it had enteredinto a contract with the Society.It is clear that the Michigan Board recognizes that it has nopower to certify a collective bargaining representative.4 In addition,the pay-roll check conducted by the Michigan Board does not estab-2 It appears that the Company and the Michigan Board expected each other to notifythe C. I. O. but neither of them did so.8 The contract,which was admitted in evidence, is dated April 29,1941.One witnesstestified that the contract had been consummated 4 or 5 days before the date whichappears on the contract.4While the Company does not dispute this fact, it states that it relied upon the assur-ances of the Michigan Board that it had authority to designate a bargaining agent andthe Company thereupon negotiated and entered into a contract with the Society.Thereis conflicting testimony in the record as to whether or not the Company was told thattheMichigan Board had power to designate a bargaining agent, but from the evidenceitwould seem that it has power only to settle disputes,and can do that only where allparties agree to abide by its decision.It does not have power to certify a labor organiza-tion.A letter dated May 6, 1941,from the chairman of the Michigan Board to theSociety, was introduced in evidence,and reads,in part:Please be advised that under the existing law of the State of Michigan,particularlythe law under which this Board operates,there is no provision in the law wherebythe State Mediation Board can certify any union as the sole bargaining agent. * * *It has been the practice of this Board to assist employers and employees in so-calledpayroll checks and consent elections.This practice was carried out by the Boardmerely as a matter of courtesy to assist the parties in arriving at some under-standing.*** THOMUPSON PRODUCTS, INC.327fish that the Society represented a majority of the employees in anappropriate unit at the time of the pay-roll check.5 In view of thesefacts and the knowledge on the part of the Company of the C. I. O.'sclaim and petition to the Board prior to the execution of the contract,we find that the contract is not a bar to a present determination ofrepresentatives."-There was introduced in evidence a statement of the RegionalDirector from which it appears that the C. I. O. and the Societyhave substantial representation among the employees of the Com-pany in the unit hereinafter found to be appropriate.?We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAll the parties agree, and we find, that all hourly rate and productionemployees at the Detroit plant of the Company, excluding super-visory employees, foremen, assistant foremen, watchmen, and officeand confidential employees, constitute a unit appropriate for the pur-poses of collective bargaining.We find, further, that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act."A conciliator for the Michigan Board testified that when he conducted the pay-rollcheck hehad before him a letter from the Companywhichpurported to set forth the"Supervisory Force and Office Force,"and which stated that the Company did not believethat theyshould be eligible for membership in any union.He testified that he did notconsider the question of exclusion of confidential or other employees from the unit, norcould he say what specific inclusions or exclusions were made.6 The exercise of power by the Michigan Board does not oust the Board from jurisdic-tionSection9 (c) of the Act;cf.Matter of RobertJacobs,Inc.andIndustrial UnionofMarine and Shipbuilding Workers of America, Local 38, affiliated with the C. I. O.andNew York District Council, United Brotherhood of Carpenters and Joiners of America,Local488(served with notice of hearing),32 N. L.R. B 646;Matter of Rock RiverWoolenMillsandTextileWorkers Union of America,affiliatedwith the Congress ofIndustrial organizations,18 N. L.R. B. 828.7 The statement shows thatthe C.I.O. submitted 240 membership application cards allof which appeared to bear genuine signatures and represent persons on the Company'sApril 8,1941,pay roll.The Society submitted 383 membership application cards all ofwhichlikewise appeared to bear genuine signatures and represent persons on said payroll.The Company employed 735 persons in the alleged unit on April 8, 1941. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agree that in the event of anelection a current pay roll be used to determine eligibility."Ac-cordingly, we shall direct that those eligible to vote in the electionshall be the employees within the appropriate unit who were employedby the Company during the pay-roll period immediately precedingthe date of the Direction of Election, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Thompson Products, Inc., Detroit, Michi-gan, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All hourly rate and production employees at the Detroit plantof the Company, excluding supervisory employees, foremen, assistantforemen, watchmen, and office and confidential employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Thompson Products, Inc., Detroit, Michigan, an election bysecret ballot shall be conducted as soon as possible, but not later thanthirty (30) days from the date of this Direction of Electioh, underthe direction and supervision of the Regional Director for the Sev-8The parties also agreed,however,to deny eligibility to those employees who were hiredwithin 30 days preceding the date of this Decision.We do not believe that sufficientreason exists to warrant a departure from our usual practice of determining eligibility bythe pay roll immediately preceding the date of the Direction of Election. THOMPSON -PRODUCTS, 'INC.329enth Region, acting in this matter as agent' for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all hourly rate and production employees atthe Detroit plant of Thompson Products, Inc., who were employedby the Company during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory employees,foremen, assistant foremen, watchmen, office and confidential em-ployees, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations or by the Society ofTool and Die Craftsmen of America, for the purposes of collectivebargaining, or by neither.[SAME TITLE]SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONOctober 9, 1,941On September 10, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding, directing,inter alia,that an electionby secret ballot be conducted among certain employees of ThompsonProducts, Inc., Detroit,Michigan, herein called the Company, todetermine whether they desire to be represented by InternationalUnion, United Automobile Workers of America, affiliated with .theCongress of Industrial Organizations, herein called the C. I. 0., orby Society of Tool and Die Craftsmen of America, herein calledthe Society, for the purposes of collective bargaining, or by neither.Pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted among such employees on September 25,1941, under the direction and supervision of the Regional Directorfor the Seventh Region (Detroit, Michigan).On September 26,1941, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2. as amended, prepared and duly served upon the parties an Election 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport setting forth,inter alia,the following results of the aforesaidelection :Total on eligibility list--------------------------------------780Total ballots cast -------------------------------------------758Total ballots challenged-------------------------------------8Total blank ballots------------------------------------------0Total void ballots------------------------------------------0Total valid votes cast---------------------------------------750Votes cast for International Union, United Automobile Workersof America, affiliated with the Congress of Industrial Organi-zations---------------------------------------------------370Votes cast for Society of Tool and Die Craftsmen of America_-- 360Votes cast for neither ------------------------ --------------- 20No objections were thereafter filed to the Election Report.On October 1, 1941, the C. I. O. filed a formal request for a run-offelection to be held by the Board.Although neither of the competing labor organizations received amajority of the votes cast, the results of the election show that a sub-stantial majority of the employees in question desire to bargain col-lectively with the Company.Accordingly, we shall direct a run-offelection in which such employees will be given an opportunity todecide whether they desire to be represented by the C.I.O., or bythe Society for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyD=crED that, as part of the investigation authorized by the Boardto determine the appropriate unit and to ascertain representativesfor the purposes of collective bargaining with Thompson Products,Inc., Detroit, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Second Direction of Election, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all hourly rate and production employees described in theDirection of Election issued on September 10, 1941, but excludingthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial' Organizations, or by Society of Tool and DieCraftsmen of America, for the purposes of collective bargaining.35 N. L. R. B., No. 65a.